UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 06-7161




In Re:   DOUGLAS L. JOHNSON,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                          (0:01-cr-00677)


Submitted:   August 25, 2006             Decided:   September 7, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Douglas L. Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Douglas    L.   Johnson    petitions     for   writ    of   mandamus,

alleging the district court has unduly delayed acting on his motion

to   enforce   plea   agreement.      After    Johnson    filed    the   instant

mandamus petition, the district court conducted a hearing on the

motion.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition as moot.            We dispense with

oral   argument   because    the     facts    and   legal   contentions      are

adequately presented in the materials before the court and argument

would not aid the decision process.



                                                             PETITION DENIED




                                     - 2 -